Case 2:18-cv-02352-RRM-ARL Document 74 Filed 06/22/20 Page 1 of 2 PageID #: 837


                                270 MADISON AVENUE           750 B STREET ‐ STE 1820   111 WEST JACKSON – STE 1700
                                NEW YORK, NY 10016           SAN DIEGO, CA 92101       CHICAGO, IL 60604
                                212 545 4600                 619 239 4599              312 984 0000


                                KEVIN G. COOPER, ESQ.
                                KCOOPER@WHAFH.COM




                                             June 22, 2020

Via CM/ECF:

The Honorable Arlene R. Lindsay
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, NY 11722-4451

      Re:      Hymes, et al. v. Bank of Am., No. 18-cv-2352-RRM-ARL

 Dear Judge Lindsay:

        Per Your Honor’s Individual Practices 2.A.1, Plaintiffs request either the scheduling of a
 conference to initiate discovery or the grant of the relief requested herein: the ordering of
 Defendant to answer the limited discovery served pursuant to Fed. R. Civ. P. 34(b)(2)(A).

        Due to the unique procedural history of this action, an initial pretrial scheduling
 conference has yet to occur and thus neither has a Rule 26(f) conference. Plaintiffs filed their
 complaint on April 20, 2018. See ECF No. 1. Defendant immediately sought permission from
 the Hon. Joseph F. Bianco to move to dismiss the action on May 17, 2018. See ECF No. 12.
 Approximately one year later, after the motion to dismiss was briefed and argued before Judge
 Bianco, the action was transferred to the Hon. Roslynn R. Mauskopf. See June 10, 2019 Minute
 Order.

        On June 6, 2019, Your Honor set an initial conference, see ECF No. 33, but adjourned
 that conference on July 16, 2019 in light of the motion to dismiss and directed the parties to
 submit a status letter on August 30, 2019. See July 16, 2019 Minute Order. The parties provided
 subsequent status reports to Your Honor on August 30, 2019, and October 18, 2019. See ECF
 Nos. 45, 51. Judge Mauskopf granted in part and denied in part Defendant’s motion to dismiss
 on September 30, 2019. See ECF No. 47.

         On October 3, Judge Mauskopf directed the parties in this case and Cantero v. Bank of
 America, 18-4157 to “confer in an effort to propose a joint case management plan to address[]
 consolidation of the two actions, appointment of class counsel, and other steps necessary to move
 this case toward an orderly and efficient resolution.” See October 3, 2019 Minute Order. In the
 interim, on October 16, 2019, Defendant sought a briefing schedule, which was granted, to seek
 permission for an interlocutory appeal under 12 U.S.C. § 1292(b). See ECF No. 48. On October
 24, 2019, the parties submitted two proposed case management schedules to Judge Mauskopf.
 See ECF No. 54. Neither case management schedule was approved by Judge Mauskopf and the
 submission remains pending.
Case 2:18-cv-02352-RRM-ARL Document 74 Filed 06/22/20 Page 2 of 2 PageID #: 838
 The Honorable Arlene R. Lindsay
 June 22, 2020


         On November 7, 2019, Defendant answered the complaint. See ECF No. 64. On
 November 15, 2019, a status report was provided to Your Honor, see ECF No. 64, and Your
 Honor ordered that a status report should be provided upon Judge Mauskopf’s decision of the
 request to seek an interlocutory appeal, which was fully briefed, opposed, and submitted on
 December 4, 2019. See November 18, 2019 Minute Order; ECF No. 65. Defendant’s motion,
 which also sought to stay the action, remains pending before Judge Mauskopf. During the
 pendency of the motion, the courts and the parties have grappled with the coronavirus pandemic
 resulting in a slow-down of litigation.

        As courts resumed operations, Plaintiffs sought to advance this long-pending litigation
 forward by serving limited documentary discovery on Defendant concerning class certification
 issues. The targeted discovery consisted of 8 document requests pursuant to Fed. R. Civ. P. 34
 and are attached hereto as Exhibit A. Plaintiffs offered to work with Defendant to mitigate any
 undue burden from the document requests, but Plaintiffs’ offers were not accepted.

         Though the 30-day window provided by Rule 34 has lapsed, Defendant has yet to
 respond to Plaintiffs’ requests as the parties have not had a Rule 26(f) conference and there is no
 initial conference scheduled before the Court facilitating such a conference. Defendant has
 further noted that a response to the requests or discussion of discovery is premature due to the
 pending motion before Judge Mauskopf and thus will not agree to a Rule 26(f) conference.
 Pursuant to Local Rule 37.3, Plaintiffs have telephonically conferred with Defendant before
 seeking relief from Your Honor and informed Defendant that relief from the Court would be
 sought.

          Accordingly, as there is no stay of discovery in this litigation, Plaintiffs seek pursuant to
 Rule 34(b)(2)(A) for Your Honor to order Defendant to respond to the targeted document
 requests served, or in the alternative, set a scheduling conference before Your Honor thus
 facilitating the requisite discovery conference between the parties pursuant to Rule 26(f)(1).


                                                               Respectfully Submitted,




                                                                 Kevin G. Cooper




                                                   2
